Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 1 of 14




                       EXHIBIT 23
                           Declaration of Peter Hart
                                 (July 2019)
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 2 of 14




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


 HIGH COUNTRY CONSERVATION ADVOCATES, et al.,

        Plaintiffs,

 v.

 UNITED STATES OFFICE OF SURFACE MINING, RECLAMATION,
 CONTROL AND ENFORCEMENT, et al.

        Defendants.


                                      DECLARATION OF PETER HART




 I, PETER HART, declare as follows:

        1.      I am the Staff Attorney for Wilderness Workshop (WW), a position I have held

 for over twelve years. I am also a member of WW and support the organization because I

 believe in the work WW does to protect local public lands.

        2.      WW is a non-profit organization based in Carbondale, Colorado. WW’s mission is

 to protect and conserve the wilderness and natural resources of local public lands. WW has

 approximately 800 members who support the organization’s work. WW engages in research,

 education, legal advocacy and grassroots organizing to protect public lands, including roadless

 lands in the North Fork Valley.




                                                                                                   1
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 3 of 14




        3.      WW has engaged in work to protect the Sunset Roadless Area for a long time.

 The organization works diligently to protect public lands from the impacts of fossil fuel

 development—both to protect sensitive public lands directly, and because the climate-related

 impacts of developing and burning more fossil fuels from our public lands pose a significant,

 albeit less direct, threat to ecological values on those public lands.

        4.      I have filed two prior declarations related to the West Elk coal mine expansion

 that is authorized in part by the mine plan modifications approved by the Office of Surface

 Mining, Control, Reclamation, and Enforcement (OSM). Those declarations are dated

 December 16, 2017 and March 15, 2018.

        5.      I grew up in Western Colorado, and have spent many days in all seasons

 recreating on public lands in and around Paonia, including recent trips to the Sunset Roadless

 Area and along the boundary of the Flatirons Roadless Area, as well as a couple of trips to the

 Pilot Knob Roadless Area further north. I have also flown in a small airplane over these areas on

 several occasions.

        6.      I now reside primarily in Grand Junction, Colorado but spend several days every

 week in Carbondale. I frequently travel to Paonia and the North Fork Valley to enjoy public

 lands there and the local communities that rely on those public lands, and for work related to

 the protection of public lands in the area.

        7.      I have many fond memories of adventures with my friends and family on public

 lands near Paonia. The area remains off the beaten path, and it retains some of the quietest

 and most majestic swaths of mid-elevation forest in Western Colorado. The Sunset Roadless



                                                                                                   2
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 4 of 14




 Area is one of those places that takes you back in time. It is the northern gateway into the West

 Elk Wilderness, which is one of the wildest and least visited swaths of public land in the State.

        8.      The proposed expansion of the West Elk Mine into the Sunset Roadless Area

 through the Mine Plan Modifications authorized by OSM and related Lease Modifications and

 exploration plans authorized by BLM and the Forest Service have already altered the Sunset

 Roadless Area permanently, but plans that have not yet been implemented would result in

 substantial additional damage to the area. I know this from firsthand experience. I have

 traveled through and flown over other lands in the North Fork Valley that have been developed

 with roads and new pads for methane vents associated with coal mining. Those developments

 have resulted in changes to the landscape that will not heal during my lifetime, or my kids’

 lifetimes. In addition to the visible scars, the trees cut down and the hillsides scarred with new

 roads and pads, some areas of our public lands have been effectively closed off to public access

 because of coal mining activities with new fences and gates at logical access points, and “NO

 TRESPASSING” and “DANGER” signs deterring would-be users. See e.g., Photo 1.

                                              Photo 1




                                                                                                      3
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 5 of 14




        9.      I also know that expansion of the West Elk Mine into the Sunset Roadless Area

 will result in substantial damage to the area’s natural values because I have witnessed that

 damage. On May 15, 2018, I was hiking in the area with a friend. We were looking for birds and

 other wildlife, and we stumbled upon a bulldozed path of devastation through the roadless

 area. We followed the road to its end at a new drill pad with a methane vent for the mine. See

 e.g., Photos 2 and 3.

                                              Photo 2




                                                                                                  4
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 6 of 14




                                              Photo 3




        10.     On September 13, 2017, I traveled into the Sunset Roadless Area to hike with

 friends. Our journey took us from Paonia east along Minnesota Creek Road. We stopped at a

 closed metal gate surrounding the Deer Creek Ventilation Facility. See Photo 1. It occurred to

 me that I would have enjoyed wandering up the hillside, through the oak and aspen trees, for a

 better view to the north, but access to the area was blocked by the large gate. We got back in

 the car and traveled up a steep road to the north to get a better look at Mt. Gunnison and the

 Sunset Roadless Area. From an outcrop called Apache Rocks, we could clearly see how the

 Sunset Roadless Area stands out in stark contrast to other lands in the vicinity that have been

 developed for coal mining. See Photo 4. Developed areas were scarred with roads and pads.

 The Sunset Roadless area remains an undeveloped apron at the base of the looming Mt.




                                                                                                   5
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 7 of 14




 Gunnison, and I remember feeling excited to be heading into the area to explore. But I also

 remember being in a hurry to get away from the areas where pads and mine roads were

 evident—those areas were ugly, cut-up, weedy, and claimed by an industry that saw us as

 trespassers.

                                              Photo 4




        11.     After leaving the lookout, we traveled southeast to Deep Creek on the FS 711

 road. From Deep Creek, the 711 road forms the boundary between the Sunset Roadless Area

 and the Flatiron Roadless Area. Traveling that narrow, primitive road it was clear that the

 remarkable values we later witnessed in the Sunset Roadless Area characterized the

 southwestern part of the Flatirons Roadless Area as well. The road split this swath of wildland

 into two distinct roadless areas that are part of the same landscape. The 711 road was just

 another reminder how roads cut up these landscapes.

        12.     Before the 711 3A road we parked and began our hike into the Sunset Roadless

 Area. Our walk took us through an extensive complex of beaver dams—which reminded me



                                                                                                   6
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 8 of 14




 how the roads and pads that Arch Coal has proposed will impact the area’s hydrology, and the

 ecological evolution of the area. See Photo 5. The beavers were damming a channelized stream,

 halting the flow of water, and allowing it stand still and drop the sediment it was carrying. They

 were cultivating a meadow on the side of Mt. Gunnison in a drainage that was probably created

 by a huge slump long, long ago. The beavers’ work would create flat ground and raise the water

 table. It would also provide wet and fertile soil for willows and lure a host of new animals. It

 was engaging for me to stop and think about the natural processes that shaped the area, and I

 thought to myself how interesting it would be to come back in a decade or two to take pictures

 of the transformation that occurred.

                                               Photo 5




        13.     After crossing the beaver dams we headed west into a grove of trees south and

 west of the big geologic “slump” feature and near a proposed drill pad previously identified in

 Arch Coal’s West Elk exploration plan and on Forest Service maps as SST 9, perhaps 100-200




                                                                                                    7
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 9 of 14




 feet to the east of the eastern boundary of Lease Modification COC-67232. One of my

 companions called this stand of trees “the Grove of Giants,” and he was eager to show it to us.

 These trees were huge! Clearly, they were old-growth spruce trees that have thrived in the area

 for hundreds of years. We measured several trees at more than 130 inches (about 11 feet) in

 circumference. It is hard to comprehend how anyone could justify the damage that

 industrialization of this landscape will cause to trees that have been living in the area since

 before the industrial revolution—especially to support development of a nonrenewable fossil

 fuel that is making the world unlivable.

        14.     We spent some time sitting above the big geologic slump. We ate lunch there

 under a huge conifer tree on an imposing precipice. The view was spectacular, looking east

 toward the Raggeds and northerly toward Pilot Knob, Huntsman Ridge, and the Thompson

 Divide. See Photo 6. But I did notice drilling pads and access roads north of the Sunset Roadless

 Area from this viewpoint, and it was disheartening to see the landscape cut up and fragmented

 by that development. See Photo 7. It saddened me to think that the area where we were

 sitting, and some of the pristine lands we could see in Lease Modification COC-1362 would

 suffer the same fate under the proposed expansion. If construction of roads methane venting

 pads continue, and further if coal mining and the venting of methane and other pollutants is

 allowed to proceed in the Sunset Roadless Area as planned, the experience we had on that day

 could not be replicated.




                                                                                                   8
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 10 of 14




                                    Photo 6




                                    Photo 7




                                                                            9
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 11 of 14




         15.     Near this same area, we found aspen stands where the larger trees were about

  five feet in circumference and looked like they were still healthy and thriving. We also saw rub

  marks from elk, clawmarked aspen from bears and porcupines, and numerous raptors soaring

  around the slump. See Photo 8. The area was rich in wildlife.

                                              Photo 8




         16.     We encountered several groups of hunters, most of them had traveled from out-

  of-state to hunt in the area. They were grumbling about how warm it still was and how the deer

  and elk were still higher in the mountains, but several of them had stories about repeated trips

  to the area. One retired man from California said he had been returning for “decades” and he



                                                                                                 10
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 12 of 14




  expressed disappointment when we told him of the proposed lease expansion in the area. He

  made it clear that he would not return in the future if the coal mine expanded into his favorite

  hunting grounds, and he was saddened about the industrialization of public lands.

         17.     On March 14, 2018, I flew over the Sunset Roadless Area to see the damage

  done by recent road construction activity within the area for exploration approved in December

  2017. We saw new road cuts and pads with recently windrowed cut and fill. There is historic

  coal mining in the area, so there have been methane vents surrounding the roadless area for

  some time. But the part of the roadless area where the Lease Modifications are has stood out

  as an unfragmented reserve, a place where damaging roads and infrastructure weren’t allowed.

  A place where nature had been left to run its own course. Seeing the new roads cut into the

  roadless area and knowing that it had been violated was upsetting. The roadless rule was

  implemented for important reasons, to protect valuable resources that we all depend upon

  (clean water and air, resilience against a changing climate, healthy habitat for wildlife that have

  less and less space to roam every day), and with the cut of a bulldozer all that was gone.

         18.     I am deeply saddened at the new roads and pads bulldozed into the heart of the

  Sunset Roadless Area. This place has been a sanctuary for wildlife. And now industrialization is

  creeping in. It is heartbreaking to see these last vestiges of intact wildland cut up and bulldozed

  for short-term profit. These landscapes left undisturbed are worth so much more than the

  resources we may dig out of the ground. And after they’re cut up, it will be generations, if ever,

  before they will recover their natural grandeur. Certainly not within my lifetime or the lifetimes

  of my kids. That is shortsighted and wrong.



                                                                                                   11
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 13 of 14




         19.     Our flight on March 18, 2018 also took us over the Pilot Knob Roadless Area. It

  was good to see that no new roads and pads had been constructed there. It gave me hope that

  we can still protect some of these important lands.

         20.     I have seen many rich areas on our public lands developed over the years. Every

  time I am saddened at the thought that other visitors to this landscape, like my two young boys,

  will be deprived of their quiet enjoyment of these public lands. In this case that injury is made

  worse by the fact that these areas are threatened by coal mining —which will result in long-

  term impacts to me and my kids as the effects of climate change intensify.

         21.     In an increasingly crowded and urbanized Colorado, roadless forests like the

  Sunset and Pilot Knob Roadless Areas are a reminder of what used to be, and a sanctuary from

  what we expect to come.

         22.     The Sunset Roadless Area and the Lease Modification areas within it are

  important to me, and I plan to return this summer if the area hasn’t been completely destroyed

  by bulldozing for new road and pad construction. If that activity continues and destroys the

  roadless area, I may probably never return and something very special will have been taken

  from me and from others who cherish the area’s existing values.

         23.     The harms I described above could have been prevented if OSM complied with

  relevant laws meant to safeguard public resources, including roadless areas. In particular

  compliance with the National Environmental Policy Act could have resulted in a decision that

  more adequately protected my interests, the interests of other Wilderness Workshop

  members, and the public interest more generally.



                                                                                                   12
Case 1:19-cv-01920-RBJ Document 3-24 Filed 07/02/19 USDC Colorado Page 14 of 14




         24.    For example, I am aware that in approving the mine plan modifications, OSM

  refused to consider an alternative that would require Arch to take reasonable steps to reduce

  the massive quantities of methane the mine currently vents directly into the atmosphere. If

  OSM had considered such an alternative, it may have decided to limit the impacts of new coal

  exploration and methane venting, or even rejected the proposed mine plan modifications

  altogether. I, and Wilderness Workshop and its members, rely on properly-prepared NEPA

  documents to understand impacts, to comment on and seek the improvement of agency

  proposals that impact public lands, and to help in the Workshop’s mission of protecting the wild

  country of the national forests in Colorado’s high country. I am deeply disappointed that OSM

  chose to approve the mine plan modifications without a formal public comment period under

  NEPA. Reviewing a draft EA or draft EIS would have allowed the public, Wilderness Workshop,

  and me personally, to better understand the environmental impacts of OSM’s decision to

  authorize the proposed coal mine expansion, and it would have provided an opportunity for

  OSM to respond directly to the public’s concerns.



         I DECLARE, under penalty of perjury, that the foregoing is true and correct.
  Dated: July 1, 2019




  ________________________

       Peter Hart



                                                                                                13
